UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-54651 APPLE REIT TEN, INC. (Exact name of registrant as specified in its charter) Virginia 27-3218228 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilerx Smallerreportingcompanyo (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of November 1, 2015: 88,785,416 Index APPLE REIT TEN, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – September 30, 2015 and December 31, 2014 3 Consolidated Statements of Operations – Three and nine months ended September 30, 2015 and 2014 4 Consolidated Statements of Cash Flows – Nine months ended September 30, 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 Signatures 24 This Form 10-Q includes references to certain trademarks or service marks. The Courtyard by Marriott®, Fairfield Inn & Suites by Marriott®, Marriott® Hotels, Residence Inn by Marriott®, SpringHill Suites by Marriott® and TownePlace Suites by Marriott® trademarks are the property of Marriott International, Inc. or one of its affiliates. The Hampton Inn & Suites by Hilton®, Hilton Garden Inn®, Home2 Suites by Hilton® and Homewood Suites by Hilton® trademarks are the property of Hilton Worldwide Holdings, Inc. or one or more of its affiliates. For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements APPLE REIT TEN, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2015 December 31, 2014 (unaudited) Assets Investment in real estate, net of accumulated depreciation of $98,262 and $72,106, respectively $ $ Cash and cash equivalents Restricted cash-furniture, fixtures and other escrows Due from third party managers, net Other assets, net Total Assets $ $ Liabilities Credit facility 0 Mortgage debt Accounts payable and other liabilities Total Liabilities Shareholders' Equity Preferred stock, authorized 30,000,000 shares; none issued and outstanding 0 0 Series A preferred stock, no par value, authorized 400,000,000 shares; issued and outstanding 89,685,096 and 91,037,588 shares, respectively 0 0 Series B convertible preferred stock, no par value, authorized 480,000 shares; issued and outstanding 480,000 shares 48 48 Common stock, no par value, authorized 400,000,000 shares; issued and outstanding 89,685,096 and 91,037,588 shares, respectively Distributions greater than net income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to consolidated financial statements. 3 Index APPLE REIT TEN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Room $ Other Total revenue Expenses: Operating Hotel administrative Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Property taxes, insurance and other General and administrative Acquisition related costs 14 13 Depreciation Total expenses Operating income Investment income 2 17 Interest expense ) Income before income taxes Income tax benefit (expense) Net income $ Basic and diluted net income per common share $ Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Index APPLE REIT TEN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Other non-cash expenses, net Changes in operating assets and liabilities: Increase in due from third party managers, net ) ) Decrease in other assets, net Increase in accounts payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of hotel properties, net ) ) Deposits and other disbursements for potential acquisitions ) ) Capital improvements ) ) Increase in capital improvement reserves ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds related to issuance of Units 0 Redemptions of Units ) ) Distributions paid to common shareholders ) ) Net proceeds from (payments on) credit facility ) Proceeds from mortgage debt 0 Payments of mortgage debt ) ) Financing costs ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) 0 Cash and cash equivalents, beginning of period 0 Cash and cash equivalents, end of period $ $
